UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4329


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHERNOH A. JALLOH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Bruce H. Hendricks, District
Judge. (6:15-cr-00617-BHH-1)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal    Public   Defender,
Greenville, South Carolina, for Appellant.     Beth Drake, Acting
United States Attorney, William J. Watkins, Jr., Assistant
United   States  Attorney,   Greenville,   South   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chernoh        A.    Jalloh    appeals     the   37-month     sentence      imposed

after    he    pled       guilty    to   conspiracy      to    commit    access   device

fraud, in violation of 18 U.S.C. § 1029(a)(3) (2012).                             Jalloh

asserts       only    that    the     district     court      failed     to   adequately

explain       the    chosen    sentence,       thereby       rendering    his   sentence

procedurally unreasonable.               Finding no error, we affirm.

      We review the reasonableness of a sentence for abuse of

discretion.          United States v. Lymas, 781 F.3d 106, 111 (4th Cir.

2015).    First, we consider whether the district court committed

a significant procedural error, such as failing to consider the

18   U.S.C.     § 3553(a)      (2012)      factors      or    failing    to   adequately

explain the chosen sentence.                 Gall v. United States, 552 U.S.
38, 51 (2007).            When imposing a sentence, a district court must

make and place on the record an individualized assessment based

on the particular facts of the case.                     United States v. Carter,

564 F.3d 325, 328, 330 (4th Cir. 2009).

      While the sentencing court must state in open court the

particular reasons that support its chosen sentence, the court’s

explanation need not be exhaustive.                    United States v. Avila, 770
F.3d 1100, 1107–08 (4th Cir. 2014); see also United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (recognizing that a

court need not explicitly reference § 3553(a) or discuss every

factor    on        the    record).       The    court’s       explanation      must   be

                                             2
sufficient    “to    satisfy       the   appellate           court       that     [it]    has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.”                              Rita v.

United   States,     551 U.S. 338,       356    (2007).            “Although       every

sentence requires an adequate explanation, a more complete and

detailed explanation of a sentence is required when departing

from the advisory Sentencing Guidelines, and a major departure

should be supported by a more significant justification than a

minor one.”     United States v. Hernandez, 603 F.3d 267, 271 (4th

Cir. 2010) (internal quotation marks omitted).                           “When imposing a

sentence within the Guidelines, however, the explanation need

not be elaborate or lengthy[.]”            Id.

     We have reviewed the record and considered the parties’

arguments    and    find    no   procedural          error    in    Jalloh’s       37-month

sentence.     The    district      court       stated    that       it    considered      the

Sentencing Guidelines and the § 3553(a) factors and explicitly

discussed why it believed a sentence at the top of Jalloh’s

Guidelines range was sufficient, but not greater than necessary,

to achieve the purposes of sentencing.                       On this record, we are

satisfied    that    the    district       court       “considered          the    parties’

arguments and ha[d] a reasoned basis for exercising [its] own

legal decisionmaking authority.”               Rita, 551 U.S. at 356.

     Based    on    the    foregoing,      we    affirm       the    district       court’s

judgment.     We dispense with oral argument because the facts and

                                           3
legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4